Order entered June 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00089-CR

                             JAY SANDON COOPER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-2-1391

                                           ORDER
       The Court has before it appellant’s June 11, 2014 motion for substitution where he

requests to proceed pro se. Our records show attorney J. Richard Dunn filed appellant’s notice

of appeal on January 24, 2014. Appellant attached a letter to his motion for substitution that he

received from Mr. Dunn indicating the trial court “granted my motion to withdraw.” There is

nothing in the record indicating the trial court granted Mr. Dunn’s motion to withdraw or

whether appellant is indigent and entitled to receive court-appointed counsel on appeal.

       The Court DENIES appellant’s motion for substitution.

       We ORDER the trial court to make findings of fact regarding whether (1) Mr. Dunn’s

motion to withdraw as counsel was granted, (2) if Mr. Dunn’s motion to withdraw was granted,
on what date was the motion granted, (3) whether appellant is indigent and entitled to court-

appointed appellate counsel, and (4) if entitled, the name of court-appointed appellate counsel.

         In the event the trial court concludes appellant is indigent and does not desire to have

appellate counsel appointed to represent him, the trial court is further ORDERED to admonish

appellant regarding the dangers and disadvantages of self-representation and make a finding that

appellant has been so admonished. See Ex parte Davis, 818 S.W.2d 64, 67 (Tex. Crim. App.

1991).

         We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

(30) DAYS from the date of this order.

         The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.


                                                     /s/    DAVID EVANS
                                                            JUSTICE